Name: Commission Regulation (EC) No 2795/98 of 22 December 1998 fixing the reference prices for fishery products for the 1999 fishing year (Text with EEA relevance)
 Type: Regulation
 Subject Matter: prices;  fisheries
 Date Published: nan

 EN Official Journal of the European Communities 23. 12. 98L 347/52 COMMISSION REGULATION (EC) No 2795/98 of 22 December 1998 fixing the reference prices for fishery products for the 1999 fishing year (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organisation of the market in fishery and aquaculture products (1), as last amended by Regulation (EC) No 3318/94 (2), and in particular the first subparagraph of Articles 22(6) and 23(5) thereof, Whereas Article 22(1) of Regulation (EEC) No 3759/92 provides, among other things, for reference prices valid for the Community to be fixed each year, by product category, for the products specified in Annexes I, II, III, IV(B) and V to that Regulation, subject to the consultation procedures laid down for certain products within the framework of the GATT; Whereas Article 23(1) of Regulation (EEC) No 3759/92 allows, inter alia, the fixing of reference prices for the products referred to in Annex IV(A) before the beginning of each marketing year; Whereas Article 22(2) of Regulation (EEC) No 3759/92 provides that the reference price for the products speci- fied in Annex I(A), (D) and (E) thereto must be equal, respectively, to the withdrawal and selling prices fixed in accordance with Article 11(1) and Article 13 thereof; Whereas Community withdrawal and selling prices for the products concerned were fixed for the 1999 fishing year by Commission Regulation (EC) No 2794/98 (3); Whereas, the reference prices for the products specified in Annexes I(B) and (C) and IV(B) to Regulation (EEC) No 3759/92 are determined on the basis of the average of the reference prices for the fresh product, account being taken of the processing costs and of the need to ensure a price relationship in keeping with the market situation; Whereas the reference prices for the products specified in Annex II to Regulation (EEC) No 3759/92 must be derived from their guide prices by reference to the price level at which the intervention measures provided for in Article 16(1) thereof may be taken, and fixed taking account of the situation on the market in those products; Whereas the reference prices for the fishes of the species Thunnus and Euthynnus, specified in Annex III to Regu- lation (EEC) No 3759/92 are based on the weighted average of the free-at-frontier prices recorded on the most representative markets in the Member States during the three preceding years; Whereas for the carp and salmon referred to in Annex IV(A) to Regulation (EEC) No 3759/92, reference prices are fixed on the basis of the average of the producer prices recorded during the three years preceding the date on which the reference price is fixed for a product with commercial characteristics as set out in Commission Regulation (EEC) No 2210/93 (4), as amended by Regula- tion (EC) No 843/95 (5); Whereas, for the frozen and salted products specified in Annex V to Regulation (EEC) No 3759/92 for which no reference price is fixed for the fresh product, the reference prices are determined on the basis of the reference price applied to a commercially similar fresh product; however, given the quantities of certain frozen and salted products and the conditions governing their importation, it does not appear necessary to fix a reference price for such products in the immediate future; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION: Article 1 The reference prices for the 1999 fishing year for the products specified in Annexes I, II, III, IV(A) and (B) and V to Regulation (EEC) No 3759/92 shall be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1999. (1) OJ L 388, 31. 12. 1992, p. 1. (2) OJ L 350, 31. 12. 1994, p. 15. (4) OJ L 197, 6. 8. 1993, p. 8. (3) See page 42 of this Official Journal. (5) OJ L 85, 19. 4. 1995, p. 13. EN Official Journal of the European Communities23. 12. 98 L 347/53 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1998. For the Commission Emma BONINO Member of the Commission EN Official Journal of the European Communities 23. 12. 98L 347/54 Reference price (EUR/tonne) Species Size (1) Gutted fish wih head (1) Whole fish (1) Extra, A (1) B (1) Extra, A (1) B (1) ANNEX 1. Reference prices of products listed in Annex I(A), (D) and (E) to Regulation (EEC) No 3759/92 Herring of the species 1 0 0 126 126 Clupea harengus 2 0 0 195 195 ex 0302 40 05, ex 0302 40 10 and 3 0 0 184 184 ex 0302 40 98 4 0 0 115 115 5 0 0 218 218 Sardines of the species 1 0 0 271 167 Sardina pilchardus 2 0 0 339 167 ex 0302 61 10 3 0 0 384 167 4 0 0 248 167 Dogfish 1 628 461 628 419 (Squalus acanthias) 2 536 377 536 335 0302 65 20 3 293 209 293 168 Dogfish 1 516 387 484 322 (Scyliorhinus spp.) 2 516 387 451 322 0302 65 50 3 355 258 290 148 Redfish 1 0 0 926 926 (Sebastes spp.) 2 0 0 926 926 0302 69 31 and 0302 69 33 3 0 0 782 782 Cod of the species 1 1 084 1 024 783 602 Gadus morhua 2 1 084 1 024 783 602 0302 50 10 3 1 024 843 602 482 4 807 554 458 325 5 566 325 337 217 Coalfish 1 554 554 431 431 (Pollachius virens) 2 554 554 431 431 0302 63 00 3 548 548 425 425 4 468 320 234 172 Haddock 1 739 657 575 492 (Melanogrammus aeglefinus) 2 739 657 575 492 0302 62 00 3 632 534 443 304 4 534 435 369 246 Whiting 1 593 557 450 307 (Merlangius merlangus) 2 572 536 429 286 0302 69 41 3 536 436 393 164 4 364 243 264 143 Ling (Molva spp.) 1 782 598 644 460 0302 69 45 2 764 580 626 442 3 690 506 552 368 Mackerel of the species 1 0 0 212 200 Scomber scombrus 2 0 0 207 187 ex 0302 64 05, ex 0302 64 10 and ex 0302 64 98 3 0 0 202 175 Spanish mackerel of the species 1 0 0 230 203 Scomber japonicus 2 0 0 230 190 ex 0302 64 05, ex 0302 64 10 and 3 0 0 190 154 ex 0302 64 98 4 0 0 141 87 EN Official Journal of the European Communities23. 12. 98 L 347/55 Reference price (EUR/tonne) Species Size (1) Gutted fish wih head (1) Whole fish (1) Extra, A (1) B (1) Extra, A (1) B (1) Whole or gutted fish with head (1) Without head ( 1) Extra, A (1) B (1) Extra, A (1) B (1) Anchovies (Engraulis spp.) 1 0 0 810 456 0302 69 55 2 0 0 860 456 3 0 0 709 456 4 0 0 294 294 Plaice (Pleuronectes platessa) 0302 22 00: 1 778 735 424 424 2 778 735 424 424  1 January to 30 April 1999 3 752 692 424 424 4 588 519 398 398 1 1 071 1 012 583 583 2 1 071 1 012 583 583  1 May to 31 December 1999 3 1 035 952 583 583 4 809 714 548 548 Hake of the species 1 3 293 3 096 2 602 2 404 Merluccius merluccius 2 2 503 2 338 1 943 1 778 ex 0302 69 68 3 2 470 2 305 1 910 1 745 4 2 042 1 877 1 581 1 284 5 1 910 1 745 1 482 1 186 Megrim 1 1 588 1 214 1 494 1 121 (Lepidorhombus spp.) 2 1 401 1 027 1 308 934 0302 29 10 3 1 270 897 1 139 766 4 803 430 672 299 Rays bream (Brama spp.) 1 1 224 936 1 152 864 0302 69 75 2 864 576 792 504 Dab 1 658 580 541 425 (Limanda limanda) ex 0302 29 90 2 503 425 387 271 Flounder 1 371 324 324 255 (Platichthys flesus) ex 0302 29 90 2 278 232 232 162 Albacore or longfinned tuna 1 2 207 1 324 1 737 1 641 (Thunnus alalunga) 0302 31 10 and 0302 31 90 2 2 207 1 258 1 641 1 544 Cuttlefish (Sepia officinalis 1 0 0 1 027 770 and Rossia macrosoma) 2 0 0 1 027 770 ex 0307 41 10 3 0 0 642 385 Monkfish (Lophius spp.) 1 1 663 1 201 4 294 3 340 0302 69 81 2 2 125 1 663 4 055 3 101 3 2 125 1 663 3 817 2 863 4 1 778 1 316 3 340 2 386 5 970 508 2 386 1 431 EN Official Journal of the European Communities 23. 12. 98L 347/56 All presentations Species Size (1) A (1) B (1) cooked in water fresh or chilled A (1) B (1) A (1) B (1) Whole (1) Whole (1) Tails (1) E (1) Extra, A (1) B (1) Extra, A (1) B (1) Gutted fish with head (1) Whole fish (1) Extra, A (1) B (1) Extra, A (1) B (1) CN code Description Reference prices(EUR/tonne) Shrimps of the species 1 1 379 1 167 Crangon crangon ex 0306 23 31 and ex 0306 23 39 2 637 637 Deep-water prawns 1 4 886 4 311 1 129 903 (Pandalus borealis) ex 0306 23 10 2 1 724 1 724   Edible crabs 1 1 259 (Cancer pagurus) 0306 24 30 2 944 Norway lobster 1 4 473 4 473 3 202 3 519 2 346 (Nephrops norvegicus) 2 4 473 3 061 1 789 2 933 1 564 0306 29 30 3 4 002 3 061 1 789 2 151 1 134 4 2 590 2 119 1 177 1 799 547 Sole (Solea spp.) 1 4 820 4 285 3 749 2 946 0302 23 00 2 4 820 4 285 3 749 2 946 3 4 553 4 017 3 481 2 678 4 3 749 3 214 2 678 2 142 5 3 214 2 678 2 142 1 875 (1) The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3759/92. 2. Reference prices for the products listed in Annex II to Regulation (EEC) No 3759/92 A. Frozen products falling within CN codes 0303 and 0304: 0303 31 10 Greenland halibut (Reinhardtius hippoglossoides) 1 663 0303 79 71 Sea bream (Dentex dentex and Pagellus spp.) Hake (Merluccius spp.) 1 336 Whole fish: ex 0303 78 10  with or without head 931 ex 0304 20 55, Fillets: ex 0304 20 58  interleaved or in industrial blocks, with bones (standard) 1 177  interleaved or in industrial blocks, boneless 1 372  individual or fully interleaved fillets, with skin 1 222  individual or fully interleaved fillets, skinless 1 312  blocks in immediate packing weighing not more than 4 kg 1 387 EN Official Journal of the European Communities23. 12. 98 L 347/57 CN code Description Reference prices(EUR/tonne) ex 0304 20 56 Fillets:  interleaved or in industrial blocks, with bones (standard) 1 059  interleaved or in industrial blocks, boneless 1 235  individual or fully interleaved fillets, with skin 1 100  individual or fully interleaved fillets, skinless 1 181  blocks in immediate packing weighing not more than 4 kg 1 236 ex 0304 90 47 Pieces and other meat, except minced blocks 1 162 B. Frozen products falling within CN code 0306: 0306 13 40 Deepwater rose shrimps Parapenaeus longirostris 3 432 0306 13 50 Shrimps of the genus Penaeus 6 787 C. Frozen products falling within CN code 0307: Squid of the genus Loligo 0307 49 35  Loligo patagonica: whole, not cleaned 926 cleaned 1 111 0307 49 31  Loligo vulgaris: whole, not cleaned 2 314 cleaned 2 684 0307 49 33  Loligo pealei: whole, not cleaned 1 620 cleaned 1 851 ex 0307 49 38  Loligo opalescens: whole, not cleaned 926 cleaned 1 111 ex 0307 49 38  other species: whole, not cleaned 1 203 cleaned 1 388 0307 49 51 Squid (Ommastrephes sagittatus): whole, not cleaned 817 tube 1 552 cylinder 2 328 Illex spp. ex 0307 99 11  Illex argentinus: whole, not cleaned 755 tube 1 434 cylinder 2 151 ex 0307 99 11  Illex illecebrosus: whole, not cleaned 755 tube 1 434 cylinder 2 151 ex 0307 99 11  other species: whole, not cleaned 755 tube 1 434 cylinder 2 151 0307 49 01, 0307 49 18 Cuttlefish (Sepia officinalis and Rossia macrosoma) and sÃ ©pioles (Sepiola rondeleti) 1 689 0307 59 10 Octopus (Octopus spp.) 1 723 EN Official Journal of the European Communities 23. 12. 98L 347/58 Reference prices (EUR/tonne) Product Whole Gilled andgutted Other (for example heads off') Product Form Periods from Reference prices(EUR/tonne) 3. Reference prices for the products listed in Annex III to Regulation (EEC) No 3759/92 Tuna (of the genus Thunnus), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis) and other species of the genus Euthynnus, fresh, chilled or frozen, for the industrial manufacture of products falling within CN code 1604: A. Albacore or longfinned tuna (Thunnus alalunga), frozen: 0303 41 11, 0303 41 13, 0303 41 19 1 419 1 617 1 758 B. Yellowfin tuna (Thunnus albacares): 1. weighing more than 10 kg each (1): ex 0302 32 10, 0303 42 12, 0303 42 32, 0303 42 52 1 013 1 156 1 256 2. weighing not more than 10 kg each (1): ex 0302 32 10, 0303 42 18, 0303 42 38, 0303 42 58 790 901 980 C. Lisatos or stripe bellied bonito (Euthynnus (Katsuwonus) pelamis): 0302 33 10, 0303 43 11, 0303 43 13, 0303 43 19 628 716 779 D. Fish of the genus Thunnus and Euthynnus excluding bluefin tuna (Thunnus thynnus), fresh or chilled and bigeye tuna (Parathunnus obesus or Thunnus obesus), fresh or chilled: ex 0302 39 19, 0302 69 21, ex 0303 49 41, ex 0303 49 43, ex 0303 49 49, 0303 79 21, 0303 79 23, 0303 79 29 760 866 942 (1) Reference to weight applies to whole products. 4. Reference prices for certain products listed in Annex IV(A) of Regulation (EEC) No 3759/92 Carp falling within CN live, weighing at least 1.1. to 31.7.1999 1 403 code 0301 93 00 800 g 1.8. to 30.11.1999 1 700 1.12. to 31.12.1999 1 700 Atlantic salmon (Salmo salar) fresh, chilled or frozen falling within CN codes ex 0302 12 00,  whole  3 100 ex 0303 22 00,  gutted  3 444 ex 0304 10 13,  gutted without head  3 875 ex 0304 20 13  fillets  4 769 EN Official Journal of the European Communities23. 12. 98 L 347/59 Species Presentation Reference prices(EUR/tonne) 5. Reference prices for the product listed in Annexes IV(B) and V to Regulation (EEC) No 3759/92 Frozen and salted products falling within CN codes 0303 and 0304: 1. Redfish (Sebastes spp.) Whole fish: 0303 79 35 0303 79 37  with or without head 942 Fillets:  with bones (standard') 1 877 0304 20 35  boneless 2 1190304 20 37  blocks in immediate packing weighing not more than 4 kg 2 241 ex 0304 90 31 Pieces and other meat 1 285 2. Cod (Gadus morhua, Gadus ogac and Gadus macrocephalus) and fish of the species Boreo- gadus saida Whole fish: 0303 60 11, 0303 60 19, 0303 60 90, 0303 79 41  with or without head 1 073 Fillets:  interleaved or in industrial blocks, with bones (standard') 2 380 0304 20 21  interleaved or in industrial blocks, boneless 2 665 0304 20 29  individual or fully interleaved fillets, with skin 2 525  individual or fully interleaved fillets, skinless 2 886  blocks in immediate packing weghing not more than 4 kg 2 846 ex 0304 90 35, ex 0304 90 38, ex 0304 90 39 Pieces and other meat 1 378 3. Coalfish (Pollachius virens) Whole fish: 0303 73 00  with or without head 728 Fillets:  interleaved or in industrial blocks, with bones (standard') 1 488  interleaved or in industrial blocks, boneless 1 639 0304 20 31  individual or fully interleaved fillets, with skin 1 491  individual or fully interleaved fillets, skinless 1 682  blocks in immediate packing weighing not more than 4 kg 1 717 ex 0304 90 41 Pieces and other meat, except minced blocks 977 EN Official Journal of the European Communities 23. 12. 98L 347/60 Species Presentation Reference prices(EUR/tonne) 4. Haddock (Melanogrammus aeglefinus) Whole fish: 0303 72 00  with or without head 895 Fillets:  interleaved or in industrial blocks, with bones (standard') 2 220  interleaved or in industrial blocks, boneless 2 659 0304 20 33  individual or fully interleaved fillets, with skin 2 512  individual or fully interleaved fillets, skinless 2 739  blocks in immediate packing weighing not more than 4 kg 2 960 ex 0304 90 45 Pieces and other meat, except minced blocks 1 038 5. Mackerel of the species Scomber scombrus and Scomber japonicus and fish of the species Orcy- nopsis unicolor Whole fish: 0303 74 10 0303 74 11  with head 4030303 74 20 0303 79 60 0303 79 61 0303 79 62  without head 445 0304 20 53 Fillets: 710 ex 0304 90 97 Sides 581 6. Alaska pollack Fillets: (Theragra chalcogramma) 0304 20 85  interleaved or in industrial blocks, with bones (standard') 1 126  interleaved or in industrial blocks, boneless 1 298 7. Swordfish (Xiphias gladius) 0303 79 87 Whole fish, with or without head 3 069 8. Cod (Gadus morhua, Gadus ogac and Gadus macrocephalus) and fish of the species Borreo- gadus saida Salted fish, not dried or smoked, and fish in brine : 1,1 kg 2 612 ex 0305 62 00, 0305 69 10  ¥ 1,1 kg; : 2,1 kg 2 869  ¥ 2,1 kg 3 313 Cod (Gadus macrocephalus) : 1,33 kg 1 785 ex 0305 62 00  ¥ 1,33 kg; : 2,7 kg 2 107  ¥ 2,7 kg 2 633